Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on 05/25/2021.
Claims 1-20 are currently pending. 
The Terminal Disclaimer filed on 07/22/2022 is approved.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with THOMAS WATSON (Reg. No: 43,243) on 07/22/2022.
The application has been amended as follows:
Please amend the specification as follows:
RELATED APPLICATIONS
[0001]   The subject patent application is a continuation of, and claims priority to each of, U.S. Patent Application No. 16/599,942 (now U.S. Patent No. 11,039,356), filed October 11, 2019, and entitled "LOAD BALANCING IN WIRELESS NETWORKS FOR IMPROVED USER 
EQUIPMENT THROUGHPUT," which is a continuation of, and claims priority to, U.S. Patent Application No. 15/623,289 (now U.S. Patent No. 10,484,918), filed June 14, 2017, and entitled "LOAD BALANCING IN WIRELESS NETWORKS FOR IMPROVED USER EQUIPMENT THROUGHPUT," the entireties of which applications are hereby incorporated herein by reference.


Allowable Subject Matter
Claims 1-20 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-20 are considered allowable because the prior art does not teach limitations including: 
“wherein the defined traffic throughput criterion is satisfied based on a harmonic mean of the overall device traffic throughput being determined to satisfy a function of a defined threshold value relating to the harmonic mean; and controlling, by the system, a group of parameters associated with a cell of the cells, based on the overall device traffic throughput data and based on an operational mode associated with a device, to facilitate controlling a distribution of device traffic among the cells,” in addition to other claim limitations as recited, in various permutations, in independent claims 1, 14, 19.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ryan et al (US 8874099 B2) is pertinent to a system and methods that provide data efficiency metrics , wherein the average interference-free spectral efficiency value are a function of the amount of traffic sent to the plurality of user equipment over a time period.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419